Exhibit 10.21

Schedule 3.01

 

   H.B. FULLER COMPANY AND CONSOLIDATED SUBSIDIARIES    NOTES:    AS OF JUNE 16,
2006    * — Inactive       L — In Liquidation

SUBSIDIARY

  

JURISDICTION OF
ORGANIZATION

  

OWNERSHIP

  

NOTE

UNITED STATES/CANADA H.B. Fuller Company    United States           North
America Global Adhesives              Powder Coatings North America         
    Window Division              Branch: Indonesia          H.B. Fuller
International Inc.    United States    H.B. Fuller Company        Branch: Hong
Kong          Specialty Constructions Brands, Inc.    United States    H.B.
Fuller Company    H.B. Fuller Licensing & Financing, Inc.    United States   
H.B. Fuller Company    Adalis Corporation    United States    H.B. Fuller
Company        Branch: Netherlands          H.B. Fuller Automotive Company   
United States    H.B. Fuller Company    H.B. Fuller Canada Holding Co.    Canada
   H.B. Fuller Company    H.B. Fuller Canada Investment Co.    Canada    H.B.
Fuller Canada Holding Co.    H.B. Fuller Canada (partnership)    Canada    H.B.
Fuller Canada Holding Co.          H.B. Fuller Canada Investment Co.        

EFTEC

          EFTEC North America, LLC    United States    H.B. Fuller Automotive
Company    Autotek Sealants, Inc.    United States    EFTEC North America, LLC
   EFTEC Latin America    Panama    EFTEC North America, LLC    EFTEC Brasil
Ltda.    Brazil    EFTEC Latin America          EFTEC North America, LLC   
EFTEC Cipatex Adesivos e Laminados S.A.    Brazil    EFTEC Brasil Ltda.    Grupo
Placosa EFTEC, S.A. de C.V.    Mexico    EFTEC North America, LLC    EFTEC
Europe Holding AG    Switzerland    EFTEC North America, LLC    EFTEC AG   
Switzerland    EFTEC Europe Holding AG    EFTEC Sarl    France    EFTEC Europe
Holding AG    EFTEC Ltd.    U.K.    EFTEC Europe Holding AG    EFTEC NV.   
Belgium    EFTEC Europe Holding AG    EFTEC S.A.    Spain    EFTEC Europe
Holding AG    EFTEC Engineering GmbH    Germany    EFTEC Europe Holding AG   
EFTEC Engineering AB    Sweden    EFTEC Europe Holding AG    D Plast - EFTEC
a.s.    Czech Republic    EFTEC Europe Holding AG    Zao Plastol    Ukraine    D
Plast - EFTEC a.s.    D Plast - EFTEC RT    Russia    D Plast - EFTEC a.s.    D
Plast - EFTEC NN    Russia    D Plast - EFTEC a.s.    D Plast - EFTEC SK, s.r.o.
   Slovakia    D Plast - EFTEC a.s.    EFTEC Asia Pte. Ltd.    Singapore   
EFTEC Europe Holding AG          H.B. Fuller Automotive Company    EFTEC
(Thailand) Co., Ltd.    Thailand    EFTEC Asia Pte. Ltd.    Changchun EFTEC
Chemical Products Ltd.    China    EFTEC Asia Pte. Ltd.    Shanghai EFTEC
Chemical Products Ltd.    China    EFTEC Asia Pte. Ltd.    EFTEC Shroff India
Ltd.    India    EFTEC Asia Pte. Ltd.        

ASIA-PACIFIC

          H.B. Fuller Company Australia Pty. Ltd.    Australia    H.B. Fuller
Company    H.B. Fuller (China) Adhesives Ltd.    China    H.B. Fuller Adhesives
Mauritius Ltd    H.B. Fuller (Shanghai) Trading Ltd.    China    H.B. Fuller
Adhesives Mauritius Ltd    H.B. Fuller (Shanghai) Consulting Ltd.    China   
H.B. Fuller Company    H.B. Fuller India Private Limited    India    H.B. Fuller
Company    H.B. Fuller Japan Company, Ltd.    Japan    H.B. Fuller Company   
Sekisui Fuller Co., Ltd.    Japan    H.B. Fuller Company    H.B. Fuller Korea,
Ltd.    Korea    H.B. Fuller Company    H.B. Fuller (Malaysia) Sdn. Bhd.   
Malaysia    H.B. Fuller Company    H.B. Fuller Adhesives Mauritius Ltd   
Mauritius    H.B. Fuller Company    H.B. Fuller Company (N.Z.) Ltd.    New
Zealand    H.B. Fuller Company    H.B. Fuller (Philippines), Inc.    Philippines
   H.B. Fuller Company    HBF Realty Corporation    Philippines    H.B. Fuller
Company    H.B. Fuller Taiwan Co., Ltd.    Taiwan    H.B. Fuller Company   

 

Page 1 of 3



--------------------------------------------------------------------------------

   H.B. FULLER COMPANY AND CONSOLIDATED SUBSIDIARIES    NOTES:    AS OF JUNE 16,
2006    * — Inactive       L — In Liquidation

SUBSIDIARY

  

JURISDICTION OF
ORGANIZATION

  

OWNERSHIP

  

NOTE

H.B. Fuller (Thailand) Co., Ltd.    Thailand    H.B. Fuller Company   
Multi-Clean (Lebanon) S.A.R.L.    Lebanon    H.B. Fuller Company    H.B. Fuller
Lebanon S.A.R.L.    Lebanon    H.B. Fuller Company        

EUROPE

          H.B. Fuller Austria Produktions GesmbH    Austria    H.B. Fuller
Benelux B.V.          H.B. Fuller Company    H.B. Fuller Austria GesmbH   
Austria    H.B. Fuller Benelux B.V.          H.B. Fuller Company    H.B. Fuller
France SAS    France    H.B. Fuller Benelux B.V.    H.B. Fuller Deutschland
Holding GmbH    Germany    H.B. Fuller Benelux B.V.    H.B. Fuller Deutschland
Produktions GmbH    Germany    H.B. Fuller Deutschland Holding GmbH         
H.B. Fuller Company    H.B. Fuller Deutschland GmbH    Germany    H.B. Fuller
Deutschland Holding GmbH        Branch: Poland          Isar-Rakoll Chemie, GmbH
   Germany    H.B. Fuller Deutschland Produktions GmbH    H.B. Fuller Finance
(Ireland)    Ireland    H.B. Fuller Europe GmbH    H.B. Fuller Italia Holding
s.r.l.    Italy    H.B. Fuller Benelux B.V.    H.B. Fuller Italia Produzione
s.r.l.    Italy    H.B. Fuller Italia Holding s.r.l.    H.B. Fuller Italia
s.r.l.    Italy    H.B. Fuller Italia Holding s.r.l.    H.B. Fuller Benelux B.V.
   Netherlands    H.B. Fuller Canada Holding Co.        Branch: Switzerland   
      H.B. Fuller Portugal - SGPS, Lda.    Portugal    H.B. Fuller Benelux B.V.
         H.B. Fuller Company    Proadec Productos Quimicos, S.A.    Portugal   
H.B. Fuller Portugal - SGPS Lda.    H. B. Fuller Portugal, Produtos Químicos,
S.A.    Portugal    H.B. Fuller Portugal - SGPS Lda.    Isar-Rakoll, S.A.   
Portugal    H.B. Fuller Portugal - SGPS Lda.    H.B. Fuller Espana, S.A.   
Spain    H.B. Fuller Company    Proadec Quimicos Espana, S.A.    Spain    H.B.
Fuller Espana, S. A.    H.B. Fuller Sverige AB    Sweden    H.B. Fuller Benelux
B.V.    H.B. Fuller Schweiz AG    Switzerland    H.B. Fuller Deutschland
Produktions GmbH    H.B. Fuller Europe GmbH    Switzerland    H.B. Fuller
Benelux B.V.          H.B. Fuller Canada Holding Co.    H.B. Fuller Holdings
Limited    U.K.    H.B. Fuller Company    H.B. Fuller Group Limited    U.K.   
H.B. Fuller Holdings Limited    H.B. Fuller U.K. Operations Ltd.    U.K.   
H.B.Fuller Group Ltd    H.B. Fuller U.K. Ltd.    U.K.    H.B. Fuller U.K.
Operations Ltd.    H.B. Fuller U.K. Manufacturing Limited    U.K.    H.B. Fuller
U.K. Operations Ltd.    Datac Ltd.    U.K.    H.B. Fuller U.K. Operations Ltd.
   H.B.F. Ltd.    U.K.    H.B. Fuller U.K. Operations Ltd.    H.B. Fuller Powder
Coatings Limited    U.K.    H.B. Fuller U.K. Operations Ltd.        Branch: UAE
         Powderstore Limited    U.K.    H.B. Fuller U.K. Operations Ltd.        

LATIN AMERICA

          H.B. Fuller Mexico, S.A.    Mexico    H.B. Fuller Company    Centro de
Pinturas Glidden-Protecto, S.A.    Panama    H.B. Fuller Company    Fabrica de
Pinturas Glidden, S.A.    Panama    H.B. Fuller Company    H.B. Fuller Holding
Panama Co.    Panama    H.B. Fuller Company    Glidden Panama S.A.    Panama   
H.B. Fuller Holding Panama Co.    Distribuidora Americana, S.A.    Ecuador   
H.B. Fuller Company    Kativo Chemical Industries, S.A.    Panama    H.B. Fuller
Company        

Kativo Consolidated Subsidiaries

          H.B. Fuller Argentina, S.A.    Argentina    Kativo Chemical
Industries, S.A.          H.B. Fuller Company    H.B. Fuller Bolivia, Ltda.   
Bolivia    Kativo Chemical Industries, S.A.          Chemical Supply Corporation
   H.B. Fuller Brazil, Ltda.    Brazil    Chemical Supply Corporation   

 

Page 1 of 3



--------------------------------------------------------------------------------

   H.B. FULLER COMPANY AND CONSOLIDATED SUBSIDIARIES    NOTES:    AS OF JUNE 16,
2006    * — Inactive       L — In Liquidation

SUBSIDIARY

  

JURISDICTION OF
ORGANIZATION

  

OWNERSHIP

  

NOTE

      Kativo Chemical Industries, S.A.          Kativo de Panama, S.A.   
Adhesivos H.B. Fuller (Sul) Ltda.    Brazil    Chemical Supply Corporation      
   Kativo Chemical Industries, S.A.          H.B. Fuller Brazil, Ltda.    H.B.
Fuller Chile, S.A.    Chile    Kativo Chemical Industries, S.A.         
Minority    H.B. Fuller Colombia, Ltda.    Colombia    Kativo Chemical
Industries, S.A.          Minority    Kativo Costa Rica, S.A.    Costa Rica   
Kativo Chemical Industries, S.A.    Reca Quimica, S.A.    Costa Rica    Kativo
Chemical Industries, S.A.    H.B. Fuller Centroamerica, S.A.    Costa Rica   
Kativo Chemical Industries, S.A.    Resistol, S.A.    Costa Rica    Kativo
Chemical Industries, S.A.    H.B. Fuller Caribe, S.A.    Dominican Republic   
Kativo Chemical Industries, S.A.          Chemical Supply Corporation         
Kativo Panama, S.A.          Kativo Honduras, S.A.          H.B. Fuller
Centroamerica, S.A.          Olga Ferrer          Juan Bancalari    H.B. Fuller
Ecuador, S.A.    Ecuador    Kativo Chemical Industries, S.A.          Chemical
Supply Corporation    Kativo Industrial de El Salvador, S.A.    El Salvador   
Kativo Chemical Industries, S.A.          Chemical Supply Corporation    H.B.
Fuller El Salvador, S.A.    El Salvador    Kativo Chemical Industries, S.A.   
      Chemical Supply Corporation    Deco Tintas de El Salvador, S.A.    El
Salvador    Kativo Chemical Industries, S.A.          Chemical Supply
Corporation    Kativo Comercial de Guatemala, S.A.    Guatemala    Kativo
Chemical Industries, S.A.          Chemical Supply Corporation    H.B. Fuller
Guatemala, S.A.    Guatemala    Chemical Supply Corporation    Resistol, S.A.   
Guatemala    H.B. Fuller Guatemala, S.A.    Kativo de Honduras, S.A.    Honduras
   Kativo Chemical Industries, S.A.          Fuller Istmena, S.A.          H.B.
Fuller Panama, S.A.          Kativo de Panama, S.A.          Chemical Supply
Corporation    H.B. Fuller Honduras, S.A.    Honduras    Kativo Chemical
Industries, S.A.          Fuller Istmena, S.A.          Kativo de Panama, S.A.
         H.B. Fuller Panama, S.A.          Chemical Supply Corporation   
Industrias Kativo de Nicaragua, S.A.    Nicaragua    Kativo Chemical Industries,
S.A.          Minority    H.B. Fuller Nicaragua, S.A.    Nicaragua    Kativo
Chemical Industries, S.A.          Minority    Chemical Supply Corporation   
Panama    Kativo Chemical Industries, S.A.    Kativo de Panama, S.A.    Panama
   Kativo Chemical Industries, S.A.    Fuller Istmena, S.A.    Panama    Kativo
de Panama, S.A.    Deco Tintas Comerciales, S.A.    Panama    Kativo Chemical
Industries, S.A.    H.B. Fuller Panama, S.A.    Panama    Kativo Chemical
Industries, S.A.    Deco Tintas de Panama, S.A.    Panama    Kativo Chemical
Industries, S.A.    Chemical Supply Peruana, S.A.    Peru    Chemical Supply
Corporation          Minority    H.B. Fuller Peru, S.A.    Peru    Kativo
Chemical Industries, S.A.          Minority (Peru atty)    H.B. Fuller Caribbean
   Puerto Rico    H.B. Fuller Caribe (Dominicana)    H.B. Fuller Uruguay, S.A.
   Uruguay    Kativo Chemical Industries    H.B. Fuller Venezuela, C.A.   
Venezuela    Kativo Chemical Industries, S.A.   

 

Page 1 of 3



--------------------------------------------------------------------------------

Schedule 3.06: Disclosed Matters

H.B. Fuller Company

H.B. Fuller Company has recently made the following press releases that contain
relevant information pursuant to Disclosed Matters, these were also 8-K filings
with the SEC:

H.B. Fuller Reaches Settlement on Numerous Product Liability Cases

June 5, 2006 H.B. Fuller Company (NYSE:FUL) reported today that it has entered
into agreements to settle numerous construction product related liability claims
thereby significantly reducing the number of such cases pending against the
company.

In total, the company will pay up to $5.0 million to settle these product
liability claims. The company’s insurance coverage is expected to contribute
approximately $1.5 million of the total settlement amount. At the end of the
first quarter, the company had reserves, net of insurance receivables, for these
specific cases in the amount of $0.8 million. Consequently, in the second
quarter the company will incur an additional pre-tax expense of approximately
$2.7 million dollars. This amount may change slightly once the claims are
verified and the final contribution from insurance is determined.

Including the impact of the aforementioned settlements, which will reduce
diluted earnings per share by approximately $0.06, the company expects full-year
diluted earnings per share to be between $2.49 and $2.59.

H.B. Fuller Closes Acquisition of Henkel’s Insulating Glass Sealant Business

June 9, 2006—H.B. Fuller Company (NYSE:FUL) announced today that it has
completed its acquisition of Henkel KGaA’s insulating glass sealant (IGS)
business. Henkel’s IGS business is now part of H.B. Fuller’s Window division and
its financial results will be consolidated within the Full-Valu / Specialty
Group segment.



--------------------------------------------------------------------------------

Schedule 6.01: Existing Indebtedness - Part 1

H.B. Fuller Company: Current debt details

 

Borrowers

  

Jurisdictions

   Maximum
Principal
Amount   

Currency

  

Tenor

  

Transaction Type

  

Lender

as of June 16, 2006

                 

H. B. Fuller Company

   USA    250,000,000    Multicurrency    Expires December 14, 2010   
Syndicated Revolver Credit Facility    Bank Syndication

H. B. Fuller Company

   USA    100,000,000    USD    Maturity on June 2, 2010    1998 Private
Placement   

H. B. Fuller Company

   USA    12,000,000    USD    Maturity on April 28, 2010    1994 Private
Placement - Series D   

H. B. Fuller Company

   USA    10,000,000    USD       Over Draft Facility    JP Morgan Chase

H.B. Fuller Colombia Ltda.

   Colombia    3,000,000    USD    6 months    Short term omnibus line   
Citibank

Kativo Comercial de Guatemala S.A.

   Guatemala    1,300,000    USD    1 year    Short term omnibus line   
Citibank

H.B. Fuller Costa Rica

   Costa Rica    1,000,000    USD    1 year    Short term omnibus line   
Citibank

Centro de Pinturas Glidden S.A.

   Panama    500,000    USD    1 year    Short term omnibus line    Citibank

Reca Quimica, S.A.

   Costa Rica    500,000    USD    1 year    Short term omnibus line.   
Citibank

Kativo de Honduras S.A.

   Honduras    1,500,000    USD    1 year    Short term omnibus line.   
Citibank

Fabrica de Pinturas Glidden, S.A.

   Panama    2,000,000    USD    1 year    Short term omnibus line.    Citibank

Centro de Pinturas Glidden S.A.

   Panama    500,000    USD    1 year    Short term omnibus line.    Citibank

H.B. Fuller Brasil Ltda.

   Brazil    4,000,000    USD    1 year    Short term omnibus line.    Citibank

Kativo Costa Rica, S.A.

   Costa Rica    1,000,000    USD    1 year    Short term omnibus line.   
Citibank

H.B. Fuller Chile S.A.

   Chile    2,500,000,000    CLP    1 year    Short term omnibus line.   
Citibank

H.B. Fuller Chile S.A.

   Chile    300,000,000    CLP    1 year    Overdraft    Citibank

H.B. Fuller Argentina SAIC

   Argentina    2,000,000    USD    1 year    Short term omnibus line.   
Citibank

H.B. Fuller Argentina SAIC

   Argentina    500,000    ARS    1 year    Standby letter of credit & bank
guarantee issuance.    Citibank

Kativo Industrial de El Salvador S.A.

   El Salvador    300,000    USD    1 year    Short term omnibus line.   
Citibank

Kativo de Nicaragua, S.A.

   Nicaragua    200,000    USD    1 year    Short term omnibus line.    BAC

HBF Italia s.r.l.

   Italy    300,000    EURO    1 year    Lines of credit with HBF parent
guarantee    Instituto Bancario San Paolo de Torino

HBF Italia Produzione s.r.l.

   Italy    300,000    EURO    1 year    Lines of credit with HBF parent
guarantee    Instituto Bancario San Paolo de Torino

HBF Australia

   Australia    4,000,000    AUD    1 year    Lines of credit with HBF parent
guarantee    Westpac Banking

HBF New Zealand

   New Zealand    3,500,000    NZ    1 year    Lines of credit with HBF parent
guarantee    Westpac Banking Corp.

H.B. Fuller Thailand

   Thailand    400,000    US Dollars    1 year    Lines of credit with HBF
parent guarantee    Bank of Tokyo-Mitsubishi

H.B. Fuller China

   China    1,000,000    US Dollars    1 year    Lines of credit with HBF parent
guarantee    Bank of Tokyo-Mitsubishi

HBF Korea

   Korea    1,000,000    US Dollars    1 year    Lines of credit with HBF parent
guarantee    Bank of Tokyo-Mitsubishi

HBF Philippines

   Philippines    1,000,000    US Dollars    1 year    Lines of credit with HBF
parent guarantee    Bank of Tokyo-Mitsubishi

HBF Philippines

   Philippines    1,700,000    US Dollars    1 year    Lines of credit with HBF
parent guarantee    Bank of Tokyo-Mitsubishi

H.B. Fuller China

   China    2,000,000    US Dollars    1 year    Lines of credit with HBF parent
guarantee    Bank of China

HBF Hong Kong

   China    1,000,000    USD    1 year    Lines of credit with HBF parent
guarantee    UFJ



--------------------------------------------------------------------------------

Schedule 6.01: Existing Indebtedness - Part 2

H. B. Fuller Company: Current debt details as of June 16, 2006

 

HB Fuller Company

   Chicago    30,000,000    EUR    1 day    Intra-day Facility: Umbrella    ABN
AMRO Bank

HB Fuller Deutschland GmbH

   Frankfurt    1,000,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller France SA

   Paris    500,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller (DE) Produktions GmbH

   Frankfurt    1,000,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Europe GmBH

   WCS CA NL    850,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Europe GmBH

   Paris    200,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Europe GmBH

   Zurich    500,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Europe GmBH

   Zurich    500,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Europe GmBH

   Frankfurt    5,650,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Europe GmBH

   Vienna    1,000,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Europe GmBH

   Stockholm    100,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Europe GmBH

   Portugal    1,000,000    EUR    1 day    Intra-day    ABN AMRO Bank         
        

HB Fuller Italy Subs

   Milan    3,500,000    EUR    1 day    Intra-day    ABN AMRO Bank            
     

HB Fuller UK Ltd

   London    2,700,000    EUR    1 day    Intra-day    ABN AMRO Bank            
     

HB Fuller UK Ltd

   London    5,500,000    GBP    1 day    Intra-day    ABN AMRO Bank

HB Fuller Austria Produktions GmbH

   Vienna    1,000,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Austria GmbH

   Vienna    1,000,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Benelux BV

   WCS CA NL    500,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Benelux BV

   Brussels    100,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Spain Subs

   Madrid    600,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Sverige AB

   Stockholm    500,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Company

   Chicago    25,000,000    EUR    Short -UFN    General Banking Line: Umbrella
   ABN AMRO Bank

HB Fuller Finance (Ireland)

   WCS CA NL    7,630,000    EUR    Short -UFN    Overdraft    ABN AMRO Bank

HB Fuller Finance (Ireland)

   Ireland    1,000,000    EUR    Short -UFN    Overdraft    ABN AMRO Bank

HB Fuller Finance (Ireland)

   London    2,000,000    GBP    Short -UFN    Overdraft    ABN AMRO Bank

HB Fuller Manufacturing UK Ltd

   GTA EU    80,000    GBP    Short -UFN    NCSG / SBLCs    ABN AMRO Bank

HB Fuller Manufacturing UK Ltd

   London    500,000    GBP    Short -UFN    General Guarantees    ABN AMRO Bank

HB Fuller Powder Coatings Ltd

   GTA EU    40,000    GBP    Short -UFN    NCSG / SBLCs    ABN AMRO Bank

HB Fuller Powder Coatings Ltd

   London    500,000    GBP    Short -UFN    General Guarantees    ABN AMRO Bank

HB Fuller France SA

   France    21,098    EUR    UFN    Guaranty issuance    ABN AMRO Bank

HB Fuller (DE) Produktions GmbH

   Frankfurt    150,000    EUR    Short -UFN    Overdraft    ABN AMRO Bank

HB Fuller (DE) Produktions GmbH

   Frankfurt    100,000    EUR    Short -UFN    Documentary LC    ABN AMRO Bank

HB Fuller Europe GmBH

      500,000    USD    Short -UFN    overdraft    ABN AMRO Bank

HB Fuller Europe GmBH

   Zurich    650,000    CHF    Apr-07    NCSG / SBLCs    ABN AMRO Bank

HB Fuller Europe GmBH

   GTA EU    1,000,000    EUR    Short -UFN    Other Guarantees / Bonds    ABN
AMRO Bank

HB Fuller Company

   Chicago    30,000,000    USD       OBSI    ABN AMRO Bank

HB Fuller Finance (Ireland)

   Dublin    15,000,000    USD    1 year    OBSI ST    ABN AMRO Bank



--------------------------------------------------------------------------------

Schedule 6.01: Existing Indebtedness - Part 3

H. B. Fuller Company: Letters of Credit

 

Letter of Credit in favor of

  

Bank

  

Amount (Principal)

Lumberman’s    Revolver Credit Facility    1,495,000.00 Lumberman’s    Revolver
Credit Facility    296,148.00 Rizal Commercial    Bank of Tokyo-Mitsubishi-UFJ
   1,700,000.00 Zurich North America    Bank of Tokyo-Mitsubishi-UFJ   
1,200,000.00 City of Gainesville    Revolver Credit Facility    5,000.00 Sentry
Insurance Workers Comp    Revolver Credit Facility    1,150,000.00 Village of
Wauconda, IL    Revolver Credit Facility    500,000.00



--------------------------------------------------------------------------------

Schedule 6.02: Existing Liens

No Liens to report



--------------------------------------------------------------------------------

Schedule 6.04: Investments / Loan with HBF Finance (Ireland)

 

Date: 06-16-2006    In House Bank Balances        

Account Number

  

Account Holder

   Currency    Balance
Loan / (Investment)     Loan
Limit AUD: Austral Dlr            501 AUD    HB Fuller Co. Australia Pty. Ltd.
   AUD    5,515,492.18      15,000,000.00                Total AUD: Austral Dlr
         5,515,492.18                     CAD: Canada Dlr            775CAD   
HB Fuller Canada    CAD    (40,316,534.96 )    20,000,000.00 151CAD    HB Fuller
Sesame - Canada    CAD    (16,788,861.11 )    0.00               
Total CAD: Canada Dlr          (57,105,396.07 )                   CHF: Swiss
Franc            912CHF    HB Fuller Europe Gmbh (Princip)    CHF    0.00     
0.00                Total CHF: Swiss Franc          0.00                    
EUR: Euro            900EUR    HB Fuller Benelux BV    EUR    12,609,786.27     
20,000,000.00 901EUR    HB Fuller Austria GesmbH    EUR    (7,895,184.51 )   
20,000,000.00 902EUR    HB Fuller Austria Produktions    EUR    (13,256,191.87
)    20,000,000.00 903EUR    HB Fuller France SA    EUR    (1,342,662.29 )   
10,000,000.00 904EUR    HB Fuller Espana SA    EUR    (3,248,093.85 )   
10,000,000.00 905EUR    HB Fuller Sverige AB    EUR    445,317.30     
5,000,000.00 906EUR    HB Fuller Italia Holding SRL    EUR    (44,141.32 )   
5,000,000.00 907EUR    HB Fuller Italia S.R. - disbursement Account    EUR   
(766,950.15 )    5,000,000.00 908EUR    HB Fuller Italia Produzione S.R.L.   
EUR    (1,990,361.38 )    5,000,000.00 909EUR    HB Fuller Deutschland Holding
Gmbh    EUR    35,599,411.16      75,000,000.00 910EUR    HB Fuller Deutschland
Gmbh    EUR    (38,357,373.89 )    50,000,000.00 911EUR    HB Fuller Produktions
Deutschland Gmbh    EUR    (4,779,144.27 )    50,000,000.00 170EUR1    HBFuller
Window GmbH    EUR    0.00      10,000,000.00 170EUR2    HBFuller Window GmbH   
EUR    0.00      10,000,000.00 912EUR    HB Fuller Europe Gmbh (Princip)    EUR
   63,289,773.29      75,000,000.00 915EUR    HB Fuller UK Manufacturing Limited
   EUR    (9,301,195.06 )    15,000,000.00 914EUR    HB Fuller UK Limited.
Commissionaire    EUR    (18,038,168.22 )    25,000,000.00 921EUR    Portugal
Holdings SGPS    EUR    0.00      10,000,000.00 775EUR    HB Fuller Canada   
EUR    0.00      5,000,000.00 700EUR    HB Fuller Company    EUR    0.00     
20,000,000.00 922EUR    Isar-Rakoll Chemle Portuguesa SA    EUR    (528.84 )   
10,000,000.00 923 EUR    Isar-Rakoll SA    EUR    (19.65 )    10,000,000.00
924EUR    Proadec Produtos Quimicos SA    EUR    0.00      10,000,000.00 925EUR
   Proadec Quimicos Espana SA    EUR    0.00      10,000,000.00 160EUR    HB
Fuller Coatings Limited    EUR    451,165.99      5,000,000.00 165EUR   
Powderstore Limited    EUR    (22,613.00 )    5,000,000.00                Total
EUR: Euro          13,352,825.71                     GBP: Pound Strlng         
  165GBP    Powderstore Limited    GBP    620,773.20      5,000,000.00 160GBP   
HB Fuller Coatings Limited    GBP    (1,375,812.80 )    5,000,000.00 914GBP   
HB Fuller UK Limited Commissionaire    GBP    23,865.77      10,000,000.00
915GBP    HB Fuller UK Manufacturing Limited    GBP    30,756.38     
10,000,000.00 916 GBP    HB Fuller Holdings Limited    GBP    723,607.55     
10,000,000.00 358GBP    HB Fuller UK Group Limited    GBP    1,472,576.33     
10,000,000.00 912GBP    HB Fuller Europe Gmbh (Princip)    GBP    (319,286.43 ) 
  10,000,000.00 918GBP    HB Fuller Group    GBP    7,770,133.33      0.00      
         Total GBP: Pound Strlng          8,946,613.33                     JPY:
Japan Yen            0008JPY    Sekisui Fuller Co    JPY    0      0 432JPY   
HB Fuller Japan Co Ltd    JPY    (189,986,303 )    2,000,000,000 451JPY    HB
Fuller Japan Adhesives Co Ltd    JPY    0      0                Total JPY: Japan
Yen          (189,986.303.00 )                   NZD: New Zland Dlr           
445NZD    HB Fuller Company (N.Z) Ltd    NZD    (472,064.57 )    10,000,000.00
               Total NZD: New Zland Dlr          (472,064.57 )                  
SEK: Sweden Kron            905SEK    HB Fuller Sverige AB    SEK    (325,023.89
)    10,000,000.00                Total SEK: Sweden Kron          (325,023.89 ) 
                 USD: US Dollar            448USD    HB Fuller Korea Ltd    USD
   0.00      1,000,000.00 700USD    HB Fuller Company    USD    4,938,882.00   
  25,000,000.00 775USD    HB Fuller Canada    USD    0.00      0.00 430USD    HB
Fuller International Inc (Hong Kong)    USD    (3,902,211.62 )    5,000,000.00
441USD    HB Fuller (Philippines) Inc    USD    0.00      2,000,000.00 358USD   
HB Fuller UK Group Limited    USD    0.00      0.00 258USD    HB Fuller Fabrica
de Pinturas Glidden Panama    USD    (6,365,180.48 )    10,000,000.00 451USD   
HB Fuller Japan Adhesives Co Ltd    USD    0.00      2,000,000.00 912USD    HB
Fuller Europe Gmbh (Princip)    USD    0.00      5,000,000.00               
Total USD: US Dollar          (5,328.510.10 )                  



--------------------------------------------------------------------------------

Schedule 6.08: Restrictive Agreements

H. B. Fuller Company

H. B. Fuller Company currently has the following Agreements in place that
contains restrictions

Umbrella Agreement by and between EMS – Chemie Holding AG and H. B. Fuller
Company (EFTEC Joint Venture), dated February 13, 1997.

This agreement contains restrictions on change in control (ownership), sale of
assets and payment of dividends.

Shareholders Agreement for H. B. Fuller Adhesives Mauritius Ltd., by and between
Sekisui Chemical Co., Ltd., and H. B. Fuller Company dated February 12, 2005.

This agreement contains restrictions on major decisions, capital contributions
and distributions, as well as certain covenants and restrictions on “Transfer”.